Citation Nr: 0019016	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
March 1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veteran's claim 
and all available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.  

2.  The veteran has received no awards or decorations noting 
that he "engaged in combat with the enemy."

3.  The veteran contends that his post-traumatic stress 
disorder (PTSD) is the result of flying during his active 
service.  

5.  Credible sworn evidence does verify that the veteran flew 
during his active service.

6.  The most probative competent medical evidence fails to 
diagnosis the veteran with PTSD caused by any incident or 
event in service.  

7.  An acquired psychiatric disability was not present in 
service, evident to a compensable degree within one-year 
following the veteran's discharge from active service, or 
shown to be related to military service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991); 
38 C.F.R. §§  3.303, 3.304 (1999).  

2.  An acquired psychiatric disability was not incurred in or 
aggravated by service and its incurrence during service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 
1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.303, 
3.304, 3.307, 3.309(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
March 1970 to March 1990 in the United States Air Force.  
Service personnel records indicate that the veteran was a 
material storage and distribution supervisor.  Service 
personnel records do not indicate that the veteran was 
exposed to combat during his active service and the veteran 
has not claimed exposure to combat during service.  

A review of service medical records from March 1970 to 
March 1990 fails to indicate any treatment for a psychiatric 
treatment.  The veteran has contended that service medical 
records are missing.   A review of the service medical 
records contained within the claims folders shows they 
reflect sporadic treatment between 1971 and October 1989 for 
disabilities not at issue in this claim.  No gaps in the 
veteran's treatment records are indicated.  Nevertheless, 
attempts by the RO to obtain additional medical records from 
the National Personnel Records Center (NPRC) and directly 
from the United States Air Force have failed.  At a service 
evaluation in July 1989, the veteran made no reference to a 
psychiatric disorder or symptoms related to a psychiatric 
disability.  Psychiatric evaluation was found to be normal.  
The veteran was discharged from active service in March 1990.  

The veteran filed a claim for VA compensation in June 1990.  
He made no reference to a psychiatric disability.  In 
numerous statements filed by the veteran in 1990 regarding 
issues not before the Board at this time, he made no 
reference to a psychiatric disorder.  At a VA general medical 
examination in July 1990, he again made no reference to a 
psychiatric disorder or symptoms related to a psychiatric 
disability.  At that time, the veteran noted numerous 
subjective symptoms, including, but not limited to, blurry 
eyes, pain, headaches and chest discomfort.  The VA examiner 
made no reference to any psychiatric disability or disorder.

In an August 1990 VA orthopedic evaluation, the veteran noted 
numerous difficulties.  However, once again, he made no 
reference to any psychiatric symptoms.  

In July 1991, the veteran filed a claim for VA compensation 
due to an anxiety disorder with depression.  This claim was 
filed approximately 1 year and 4 months after the veteran's 
discharge from active service.  Additional medical records 
were obtained.  These records include a December 1991 
statement from William B. Pike, M.D.  Dr. Pike noted that the 
veteran had been under his care since August 1991, more than 
one year after the veteran's discharge from active service, 
for nervousness, depression, panic spells and phobias.  It 
was Dr. Pike's opinion that the veteran was totally disabled 
due to this condition.  

The veteran submitted a June 1991 medical record indicating 
treatment for an anxiety disorder approximately 1 year and 3 
months after his discharge from active service.  

In August 1994, Dennis T. Stock, Ph.D., a licensed clinical 
psychologist, stated that the veteran had been under his care 
for treatment of depression and features of PTSD since 
March 1993.  The symptoms included insomnia, guilt, anger, 
decreased concentration, suicidal ideation without a formal 
plan, social withdrawal, and being easily emotionally 
overwhelmed.  In November 1994, Dr. Stock stated that the 
"patient has advised me" of clinical symptoms manifesting 
while in active military service.  It was noted that services 
were "reportedly" provided to the veteran either in 
September or October 1988.  

In April 1992, Dr. Pike again noted that the veteran had been 
under his care since August 1991 for "very severe" PTSD.  
It was noted that the veteran's history "was that over a 3-
year period of time since 1989, his symptoms have been 
gradually worsening."  The veteran's fears of flying and 
anticipatory anxiety were noted.  

At the request of the RO, the veteran clarified the stressors 
that he associated with his active service.  In a statement 
received in December 1994, he reported that from 1982 to 1986 
he was required to fly to and from work.  He noted that 
during this 4-year period he became nervous and panicked by 
flying.  He noted sweating, trembling, irritability and 
severe stress before and while flying.  The veteran also 
noted that from either 1987 or 1988 he went "briefly" to 
see a psychologist at Wilfred Hall Hospital.  He appears to 
note hesitancy to seek psychiatric treatment due to fear of 
losing his security clearance.  The veteran also appears to 
associate the death of his grandfather in 1987 and 
grandmother in 1988 to his difficulties.  A 1988 divorce was 
also noted.  

It appears to be contended that in 1990 the veteran was seen 
and treated at an outpatient mental health clinic for anxiety 
and depression (however, in later statements, the veteran 
appears to retract this contention).  He has noted treatment 
by Dr. Pike in August 1991.  Additional medical records were 
obtained.  They include outpatient treatment records of 
June through August 1990.  None of these records refer to a 
psychiatric disorder.  In this regard, it must be noted that 
in several statements to VA dated 1990 the veteran made no 
reference to psychiatric treatment.

In November 1994, Dodge A. Slagle, D.O., reported that the 
veteran had been under his care since March 1993 for a major 
depression.  Difficulties with dysphoria, irritability, 
insomnia, and trouble with concentrating were noted.  No 
reference was made to PTSD.  

In a March 1993 hospitalization, the veteran reported a 13-
year history of depression and anxiety.  At that time, it was 
stated that this was the veteran's first psychiatric 
hospitalization.  The veteran also noted that his mother had 
a history of depression.  The veteran was diagnosed with 
recurrent major depression.  There was no diagnosis of PTSD.  

At a hearing held before a hearing officer at the RO in 
December 1994, the veteran contended that he was required to 
fly on an almost daily basis during his active service.  It 
was indicated that he commuted from Las Vegas to a classified 
test site.  He noted developing a fear of flying in 1982 or 
1983.  It was noted the veteran had been diagnosed with 
anxiety depression.  At this time, the veteran's 
representative stated, in pertinent part:

For the record, the doctor's reports do 
have a diagnosis of depression, and also 
a PTSD situation.  He really wasn't 
exposed to any severe, traumatic type of 
instance related to the fear of flying, 
but so severe that it kind of worked on 
the PTSD diagnosis.  

The veteran noted treatment for his psychiatric treatment 
approximately once a week.  Testifying on the veteran's 
behalf was his spouse, who noted that the veteran was 
beginning to have troubles back in early 1985.  She noted 
difficulties with heights and nightmares.  The veteran 
indicated treatment of his condition in 1990, mostly at a VA 
clinic in Charleston.  

At a January 1995 VA examination, the veteran was diagnosed 
with a general anxiety disorder with depression.  The 
examiner indicated that if the service medical records at 
Wilfred Hall could be found, it would be helpful in 
determining the likely date of onset of this disorder.  

An additional attempt by the RO to obtain all pertinent 
service medical records was performed in December 1994.  In a 
January 1995 response, the NPRC noted that all records had 
been submitted to the RO.  

Additional outpatient treatment records were obtained by the 
RO.  None of the outpatient treatment records obtained 
indicate treatment for a psychiatric disability prior to 
June 1991.  

In September 1995, the veteran stated that he believed the 
reason his treatment for his disorder was never found was 
that these medical records were maintained at the Kelly Air 
Force Base, where he was stationed, while his treatment took 
place at the Wilfred Hall Hospital at Lackland Air Force 
Base.  He noted that this was sometime between September and 
December 1988.  He indicated that it was possibly that the 
records from Wilfred Hall were never incorporated with his 
service medical records at Kelly Air Force Base.

In September 1995, the RO contacted the Lackland Air Force 
Base in order to obtain the records cited by the veteran.  In 
an October 1995 response, the director of inpatient 
administration services noted that the veteran's records had 
been forwarded to the NPRC.  As noted above, records obtained 
from the NPRC do not note treatment for a psychiatric 
disability.

The veteran submitted additional outpatient treatment records 
in October 1995.  These outpatient treatment records indicate 
treatment for chronic insomnia and a depressive disorder in 
June 1991.  The June 1991 treatment report indicates that the 
veteran was depressed because his brother had seriously 
injured himself while cleaning his gun.  The June 1991 
outpatient treatment report makes no reference to the 
veteran's active service.  

In June 1996, Dr. Stock stated that the veteran's psychiatric 
and psychological difficulties persisted and "reportedly" 
commenced while the veteran was in active military service.  

The veteran has reported that he has both requested and 
received a copy of his service personnel records.  At that 
time, the veteran conceded that records from Wilfred Hall 
Hospital were not in his medical records.  He noted that he 
was still attempting to locate other records that would help 
his claim for service connection.  Additional medical records 
submitted by the veteran at this time do not indicate 
treatment for a psychiatric disability or psychiatric 
symptoms.  They instead note treatment for a sinus problem 
and irritation of the right eye.

Submitted on the veteran's behalf was a May 1996 letter from 
his sister.  The veteran's sister notes that in 1987 their 
grandfather had died followed by the death of their 
grandmother in 1988.  His grandparents had raised the 
veteran.  It was noted that after their deaths the veteran 
just started to "fall apart."  It was indicated that he 
began to withdraw, drank heavily, and was very depressed.  
She also noted that he became afraid of flying.  During this 
same year (1988) he also went through a lengthy legal battle, 
separation, divorce and loss of custody of his children.

In May 1996, the RO contacted Dr. Stock and requested him to 
provide objective evidence to establish that the veteran had 
PTSD directly caused by his military service.  In a July 1996 
response, Dr. Stock, noted that the veteran had "reported to 
me" of his developing a phobia of flying as well as 
depression and anxiety while on active duty in the military.  
It was noted that Dr. Stock believed the veteran 
"wholeheartedly."  He also noted that the veteran was 
completely honest and forthright in all of his dealings with 
him.

In July 1996 (more than 6 years after the veteran's discharge 
from active service), the veteran noted that in 1983, on one 
of his flights to his work site, the plane went through heavy 
turbulence and dropped suddenly.  He noted that the plane 
dropped approximately 10,000 feet.  It was reported that on 
many occasions the turbulence were so severe that it was 
impossible to land the plane.  As time went along, the 
veteran noted he had become very depressed, losing weight and 
having nightmares.  The veteran reported seeing a 
psychologist at Lackland Air Force Base, San Antonio, Texas, 
in 1988.  He indicated that he spoke with the psychologist 
about the pain he felt regarding the death of his 
grandparents.  The veteran stated that he was hoping the 
topic his phobia of flying would finally come out.  
Unfortunately, it was indicated that he did not continue 
counseling beyond the first appointment.  The veteran noted 
shame of his "weakness of phobia of flying."  He also noted 
that this condition would jeopardize his security clearance.  

In January 1998, the Board remanded this claim to the RO for 
additional development.  In January 1998, at the request of 
the Board, the RO requested records from the Social Security 
Administration (SSA).  Records obtained note that the veteran 
has been found totally disabled due to anxiety with PTSD and 
a panic disorder.  The basis for this determination was the 
January 1992 medical opinion of Dr. Pike.  

Obtained at this time was a January 1992 medical opinion from 
H. Mark Evans, Ph.D., a psychological consultant for SSA.  It 
was noted that the veteran continued to have significant 
stressors "secondary to a failing marriage and pending 
divorce, and large potential indebtedness."  It was noted 
that the veteran had ongoing panic attacks, PTSD, dysthymia 
with distractibility and social withdrawal.  

Submitted along with records obtained from SSA is an 
automobile accident questionnaire indicating that the veteran 
was involved in an automobile accident in May 1991.  At that 
time, the veteran noted difficulties with low back pain and 
headaches.  He also noted that these symptoms were getting 
worse.  An August 1991 medical report from Stephen A. Holper, 
M.D., notes the May 1991 injury and the difficulties the 
veteran associated to this condition.  At that time, the 
veteran related that prior to the accident he was employed as 
a painter.  As a result of these injuries, however, it was 
noted that the veteran had not been able to resume his normal 
work activities.  No reference was made to any service-
connected disability or psychiatric symptoms.

In January 1998, [redacted], a fellow serviceman, noted 
that he had been assigned to Nellis Air Force Base from 1982 
through 1987.  During this time, he flew on numerous 
occasions on the same flight with the veteran from Nellis Air 
Force Base to the Nevada test site located at Tonopah, 
Nevada.  Mr. [redacted] noted that on several occasions they 
encountered severe turbulence while flying to the test site.  
It was reported that the plane was frequently unable to land 
until the weather improved.  On one occasion the plane 
dropped about 10,000 feet.  On their return to Nellis an 
ambulance met the plane. Some of their workmates had 
collapsed due to the "extreme stress" and were transported 
to the Nellis Hospital.  He noted that he and the veteran 
went to a nearby tavern and had several drinks to calm their 
"frazzled nerves."  It was noted that they routinely 
followed this protocol in an attempt to manage the normal 
stress and helplessness they experienced during these 
"unbearable flights."  

Mr. [redacted] also reported that between 1982 and 1987 there 
were two classified Stealth fighter planes that crashed at 
the test site.  The veteran and he were among those who were 
detailed to recover the wreckage.  It was noted that Mr. 
[redacted] experienced a crippling nervous feeling due to this 
experience.  

In March 1998, the veteran again noted difficulty with flying 
through heavy turbulence.  

At the request of the Board the RO made an additional attempt 
to obtain the pertinent medical records cite by the veteran.  
In a May 1998 response, the NPRC noted that all pertinent 
medical records had been forwarded to the RO.  

At the request of the Board, the veteran underwent a VA 
psychiatric evaluation to determine the nature, extent and 
etiology of the psychiatric disability.  It was noted the 
veteran's claims folder had been reviewed and a detailed 
history was provided.  The examiner reported that VA records 
reveal that the veteran was somatic, complaining of various 
minor illness.  In interviewing the veteran it was noted that 
he provided a "history that contradicts itself."  The 
examiner concluded that the veteran's psychiatric disability 
began with an adjustment disorder when he left the military 
and was no longer employed.  It was noted that the veteran's 
description of his symptoms "nicely fit the scenario."  It 
was indicated that had the veteran sought employment 
immediately after leaving the military he may not have 
developed depression and anxiety.  The examiner stated that 
the veteran was suffering from a depression due to his 
retirement, something that occurs in 50 percent of men.  

Regarding the veteran's claimed stressor of flying during 
turbulence, the examiner concluded that the veteran was not 
suffering from PTSD.  It was found that the veteran did not 
provide enough symptoms and did not describe the symptoms he 
had as intensive.  It was also noted that the veteran abused 
alcohol severely over the years, before 1982, when the 
incidents of flying occurred that allegedly gave him PTSD.  
It was noted the veteran's alcohol abuse must be viewed with 
suspicion as a cause of his depression and anxiety.  An 
addiction to Benzodiazepine was also indicated.  His current 
psychiatrist was watching him closely.  A difficulty with 
anxiety due to withdrawal from Benzodiazepine was also 
considered.  

The veteran was diagnosed with alcohol abuse, Benzodiazepine 
dependence, a major depression with anxiety, and personality 
traits of dependency.  With regard to the veteran's claim of 
PTSD, it was concluded that the veteran had not experienced 
an event outside the range of usual human experience.  He did 
not have any intrusive or recurrent distressing recollections 
of the events of being in a plane in turbulence.  While the 
veteran noted dreams and flashbacks, he did not describe 
feelings of detachment, estrangement, or a foreshortened 
future.  No hypervigilance or exaggerated startled response 
was found.  With regard to the veteran's symptoms, the 
examiner concluded that the veteran's difficulties with 
falling asleep, irritability and difficulties concentrating 
could all be explained as the basis of the veteran's 
depression.  

In support of the veteran's claim, he submitted a September 
1998 medical opinion from Darin L. Christensen, M.D.  At that 
time, the veteran stressed that he had a "stressful job 
cleaning up after crashes at the Nellis Test Range and 
drinking heavily while doing so in order to cope."  The 
veteran's difficulty with turbulence while on plane trips was 
also noted.  His mood was also found to be depressed and his 
affect was rather anxious appearing.  The veteran was 
diagnosed with a major depression, severe, without psychotic 
feature, but with anxiety, a history of alcohol abuse, a 
history of pathological gambling, and PTSD.  The examiner 
concluded his belief that the veteran was disabled as a 
direct consequence of his prior work for the Air Force as he 
had no psychiatric history prior to that time.  

In September 1998, the veteran had requested a copy of his 
service medical records.  That month, the RO provided the 
requested information.  A Supplemental Statement of the Case 
was issued by the RO in January 1999.  That month, the 
veteran requested that the record be returned to the Board 
without delay.  In January 1999, the veteran's representative 
at that time wrote to the RO and stated that the veteran 
"wishes to waive due process and send file to [Board.]"  
The case was sent to the Board in March 1999.

In April 1999, as the Board was in the process of evaluating 
the veteran's appeal, it received a communication from Nancy 
E. Killeen, Attorney at Law, indicating that she had been 
recently appointed the veteran's representative in this case.  
The veteran had been previously represented by a service 
organization that provided written argument on behalf of the 
veteran in February and April 1999.  The veteran's attorney 
requested an additional copy of all information located in 
the veteran's claims folder. 

While the veteran's previous representative had waived due 
process requirements, in order to provide the veteran with 
every consideration, the Board remanded this case to the RO 
in April 1999 in order to allow Ms. Killeen the opportunity 
to review the claims folder and provide additional evidence 
and argument on the veteran's behalf.  At this time, it asked 
that the veteran's attorney expedite her review of this case 
in order for VA to proceed in a full and prompt evaluation 
and adjudication of this claim.  In January 2000, eight 
months after the Board had remanded this case to the RO, the 
veteran attorney provided the VA with a two sentence 
statement indicating that she had no additional argument or 
evidence to submit.

II.  Entitlement to Service Connection for PTSD.

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  While 
several evaluations have failed to diagnose the veteran with 
PTSD, clinical records note treatment for PTSD by health care 
providers.  Some medical providers have indicated their 
belief that the PTSD was related to events in service.  The 
Court has held that the truthfulness of evidence must be 
presumed for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  In light of these 
psychiatric evaluations, and the legal presumption that must 
be attached to evaluations at this stage in the adjudication 
process, the Board must find that the claim of entitlement to 
service connection for PTSD is well grounded.  

The duty to assist includes obtaining medical records and 
examinations when indicated by the facts and circumstances of 
the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physician when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In reviewing 
this case, the Board must note the outstanding efforts of the 
RO in its attempts to assist the veteran.  The RO has made 
numerous efforts to obtain the service medical records that 
the veteran contends are missing from the record as well as 
other records cited by the veteran.  Based on a review of the 
service medical records, and the failure of these additional 
actions by the RO to produce any additional service medical 
records, the Board must find that the service medical records 
are complete.  

The service medical records contained within the veteran's 
claims folder indicate no gaps in treatment and no indication 
of missing pertinent records.  The veteran's contentions 
regarding this point are, at best, unclear.  He reports that 
he underwent psychiatric treatment for his stressors during 
his active service.  In describing this alleged treatment, 
however, he notes that he spoke about the pain he sustained 
because of the deaths of his grandparents.  He indicates that 
he was "hoping the topic of my phobia of flying would 
finally come out."  These comments appear to concede that he 
made no reference to his alleged stressors involving flying 
during his alleged treatment during service.  He also notes 
that he did not continue counseling "beyond the first 
appointment."  Initially, the veteran appeared to contend 
that he underwent treatment for his psychiatric disability 
during service.  He now appears to indicate he underwent only 
one appointment that appears to have focused only the death 
of his grandparents.

The Board must conclude that even if it were conceded that 
this alleged counseling took place, this counseling report 
would fail to note the veteran's currently alleged stressor, 
and it would point to the death of the veteran's grandparents 
as the basis for the counseling.  It is highly doubtful that 
the records would contain any indication of a chronic 
acquired psychiatric disability.  In any event, based on the 
determination that the veteran's service medical records are 
complete, the Board finds no further duty to seek these 
records.  As noted in Smith v. Derwinski, 2 Vet. App. 429, 
432 (1992), the duty to assist is not unlimited scope and 
requires the VA only to perform those actions which are 
reasonable under the circumstances involved.

The Board finds that the RO's actions meet the requirements 
of the January 1998 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO has obtained the veteran's SSA 
records and afforded the veteran an examination by a VA 
psychiatrist to determine the nature and etiology of the 
current acquired psychiatrist disorder.  Based on the 
information obtained, the Board does not find that there is 
any basis to return this matter under Stegall for further 
development.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, codified 
at 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time. 

The record before the Board demonstrates that a diagnosis of 
PTSD has been reported.  The veteran has maintained that he 
was exposed to stressful incidents in active service that 
resulted in PTSD.  Some medical providers, though by no means 
all, appear to have accepted the veteran's account of his 
experiences as supporting a diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). 

Under the framework established by Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The record in this case, 
based on a review of the service personnel records, his 
statements, and a review of the evidence of record, would 
clearly support the conclusion that he never engaged in 
combat with the enemy. 

Where the record does not reflect evidence that the claimant 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147. 

A review of the veteran's written statement and testimony 
indicates that the events in service claimed as alleged 
"stressors" (hereinafter sometimes referred to as the 
"traumatic events") are as follows:

(1) Repeatedly flying in turbulence.

(2) Being involved in the cleanup after 
crashes of Stealth fighters.

The Board has considered, in detail, the veteran's alleged 
"traumatic events" as well as the statements and evidence 
submitted in support of his claim.  The veteran has 
repeatedly made reference to the stress he associated to 
flying on a regular basis during his active service in the 
Air Force.  The January 1998 statement of Mr. [redacted] 
confirms this alleged stressor and the Board would concede 
that during his active service the veteran flew in 
turbulence.  Accordingly, stressor number one has been 
verified.  With regard to traumatic event number two cleaning 
up after crashes at the Nellis Air Force Base, the Board must 
note that while this stressor is noted by Mr. [redacted], the 
veteran himself makes infrequent reference to this traumatic 
event in his numerous statements.  The veteran did not 
initially indicate nightmares, flashbacks, or other 
psychiatric symptoms associated with the recovery of the 
wreckage of Stealth fighters.  Significantly, while Mr. 
[redacted] noted that he experienced a "crippling nervous 
feeling" associated with this event, he does not report any 
difficulties the veteran had with this experience.  There is 
no indication that the veteran or Mr. [redacted] were involved 
in the removal of bodies associated with these crashes.  
Moreover, the veteran appears to have made no reference to 
traumatic event number two to his attending physician.  For 
purposes of this determination, the Board will assume without 
deciding that event number two occurred.

Even if the Board was to concede that the alleged stressors 
did, in fact, occur, the Board must now make a determination 
of whether these alleged stressors have caused PTSD.  With 
regard to the veteran's own allegations that these alleged 
stressors have caused PTSD, the Board must find that the 
veteran is not competent to make such a medical 
determination.  As stated by the Court, where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
is not competent to provide a medical opinion diagnosing 
himself with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991), and Contreras v. Brown, 5 Vet. App. 492 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is a province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical professional over the other when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has evaluated the medical evidence in detail.  The 
medical evidence includes diagnoses of PTSD from Drs. 
Christensen, Stock (a licensed clinical psychologist), 
Slagle, and Pike.  Based on a review of these medical 
opinions, the Board must find that the medical determination 
that the veteran suffers from PTSD due to, or as a result of, 
a stressor involving frequent flying, turbulence during these 
flights, and cleaning up after crashes, are entitled to very 
limited probative weight.  The medical opinions in question 
fail to provide a compelling rationale for the conclusion 
that the veteran suffers from PTSD due to those events.  
Quite fundamentally, the medical opinions do not cite a sound 
basis for the conclusion that the veteran suffers from PTSD 
due to service.  They provide, at best, a generalized 
diagnosis based on the veteran's recollection of events.  
They fail to indicate specifically how the diagnostic 
criteria are met with respect to establishing the presence of 
PTSD based upon events in service.  They take the veteran's 
reports as to the presence of symptoms in service as the 
correct history at face value.  The medical providers do not 
address the discrepancies between that history and the other 
evidence of record.  Specifically, the evidence or record 
includes the silence of the service medical records, and the 
failure of the claimant to make reference to a psychiatric 
disability in his initial claim, as well as the absence of 
relevant complaints or findings on the initial examination.  
The silence of the veteran with regard to his initial claim 
and on the initial post service examination is obviously 
inconsistent with a claim alleging the disability has existed 
continuously since the last years of active service.  

For example, in August 1994 Dr. Stock noted he first saw the 
veteran in 1993 for depression and "features of PTSD."  In 
November 1994, Dr. Stock reported that the veteran had 
"advised" him that PTSD symptoms had been present in 
service.  Dr. Stock again reiterated in 1996 that the veteran 
had reported the existence of relevant symptoms in service 
and that he believed the veteran.  Dr. Stock clearly had no 
first hand knowledge of the veteran's condition prior to 
1993, and relied upon the statements of medical history 
provided by the claimant as to the existence of relevant 
symptoms in service that are not supported by the record.  In 
April 1992, Dr. Pike notes that the veteran developed PTSD 
from his traumatic exposure to his phobia of flying.  Once 
again, however, the medical provider indicates his opinion is 
based upon reports that symptoms have been present since 
1989.  This premise is contrary to the contemporaneous 
evidence.  None of these examiners detail how the diagnostic 
criteria for PTSD due to events in service have been 
satisfied. Accordingly, the Board gives these medical 
opinions very limited probative weight.  In this regard, it 
is important to note that the Court has rejected the 
"treating physician rule" that gives the opinions of 
treating physicians greater weight in evaluating claims made 
by veterans.  Guerrieri, 4 Vet. App. at 473.  As stated by 
the Court, "[w]hile it is true that the [Board] is not free 
to ignore the opinion of a treating physician, the [Board] is 
certainly free to discount the credibility of that 
physician's statements."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  As stated by the Court, opinions based on a 
history furnished by the veteran and unsupported by the 
clinical record are of low or limited probative value.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).

The Board must find that the medical opinion of June 1998 is 
entitled to great probative weight.  This opinion provides a 
compelling rationale for the conclusion that the veteran does 
not suffer from PTSD.  The physician provides numerous bases 
for his conclusion: (1) that the veteran did not describe any 
intrusive or recurring distressing recollections of events of 
being in a plane in turbulence; (2) his failure to describe 
intense psychological distress; (3) his failure to note 
feelings of detachment or estrangement from others; (4) his 
ability to feel love for his spouse and his daughter; (5) his 
failure to note hypervigilance or exaggerated startled 
response within the veteran; and (6) the physician's 
compelling rationale that the veteran's current symptoms 
could all be explained on the basis of the depression.  

It is important to note that service connection for PTSD 
requires medical evidence establishing a diagnosis of PTSD as 
well as a link, established by medical evidence, between the 
current symptomatology and the claimed inservice stressor.  
In this case, the VA physician of June 1998 provides a 
compelling rationale as to why there is no link between the 
alleged symptomatology and the claimed inservice stressors.  
The physician has also provided a compelling rationale for 
the conclusion that the current depression emerged following 
the veteran's discharge from active service.  This issue will 
be discussed below.  In any event, the Board must find that 
this opinion is entitled to great probative weight.  

The Board also finds that the service medical records in this 
case are also entitled to great probative weight.  The 
service medical records make no reference to PTSD or PTSD-
related symptoms. 

The Board also finds that the immediate post-service medical 
evidence, including the June 1991 outpatient treatment 
report, is likewise entitled to great probative weight.  This 
treatment was held prior to the veteran's claim of service 
connection for PTSD and, significantly, makes no reference to 
the veteran's active service, to the veteran's fear of 
flying, or to his exposure to turbulence.  

The June 1991 outpatient treatment report, where the veteran 
notes chronic insomnia, anxiety and depression, indicates 
that these problems were associated to the fact that his 
brother had died while cleaning a gun.  It does not support 
the contention that he has PTSD due to his active service.  
While the veteran has contended that he received treatment 
for this condition prior to June 1991, the Board finds no 
evidence to support this contention.  

The Board has taken into consideration the Court's 
determination in Cohen, supra. In Cohen, the Board had 
conceded that a "stressor" existed and, more importantly, 
had not expressly found that this stressor did not cause 
PTSD.  In this case, the Board must concede that the two 
events alleged as "stressors" did, in all likelihood, occur 
during the veteran's active service.  However, the Board has 
found that a highly probative medical opinion has rejected 
the adequacy of these events as "stressors" sufficient to 
produce PTSD.  

The Board has considered, in detail, the veteran's alleged 
"traumatic events" as well as those statements and evidence 
submitted in support of this claim.  However, the Board has 
also reviewed in detail the veteran's record and statements 
to the VA since his discharge from active service.  The 
veteran's statements are, at best, inconsistent.  In this 
case, the Board finding is precisely that the inconsistencies 
in this record demonstrate that he lacks credibility as to 
his assertions made in the context of the claim for service 
connection for a psychiatric disorder, including PTSD.  If 
follows from such a conclusion that no further medical 
evidence can avail the appellant for two reasons.  First, a 
credibility determination is an adjudicative, not a medical 
determination.  Second, no opinion advanced by a medical 
provider can carry more probative value than that which may 
be assigned to evidence upon which it is based.  It follows 
that where establishing critical facts depends upon the 
credibility of the claimant, a medical opinion can carry no 
probative value if the claimant has no credibility.  The 
veteran's pervasive inconsistencies are also determinative in 
another context, and makes this case distinguishable from 
both Wood or Cohen, for even assuming that the statement 
supplied by the veteran from his fellow servicemen would be 
sufficient to establish a stressor (as we have in this case), 
it would be necessary for a party with medical expertise to 
find those events were adequate to constitute "stressors" 
to cause PTSD and that the remainder of the diagnostic 
criteria to support such a diagnosis have been met.  This, in 
turn, however, hinges upon the question of the probative 
value of the information the veteran provides to the medical 
provider.  It follows that further medical input would be 
pointless as no diagnosis emerging from an examination could 
be more reliable than the inconsistent evidentiary assertions 
supplied by the veteran.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, 
for the reasons cited above, the preponderance of the 
evidence is against the claim.


III.  Entitlement to Service Connection for
 An Acquired Psychiatric Disability other than PTSD.

While it has been determined that the veteran does not suffer 
from PTSD as a result of a stressor in service, service 
connection may be granted for an acquired psychiatric 
disability, other than PTSD, resulting from a disease or 
injury incurred in or aggravated by service.  

A psychosis will be presumed to have been incurred in service 
if it is manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a)(1999).  In order to evaluate the veteran's claim on 
this issue, the Board must again make an analysis of the 
evidence that supports and refutes this claim.  Clearly, 
several of the veteran's attending physicians believe that 
the psychiatric disability was caused by active service.  

The veteran maintains that he was treated for a psychiatric 
disability within his active service.  As noted above, 
service medical records do not indicate treatment for his 
psychiatric disability.  The post-service medical evidence of 
record also does not support the conclusion that he was seen 
for a psychiatric disability within one year of his discharge 
from active service.  The first reference to a psychiatric 
disability after the veteran's discharge from active service, 
the June 1991 outpatient treatment record, make no reference 
to the veteran's active service and clearly refers to 
stressors which have no association with the veteran's active 
service.  

The contemporaneous medication evidence of record, rather 
than supporting the veteran's claim, supports its denial.  
Specifically, the January 1992 medical report of Dr. Evans.  
At this time, Dr. Evans notes the veteran's significant 
stressors secondary to a "failing marriage, impending 
divorce and large potential indebtedness."  Dr. Evans makes 
no reference to the veteran's active service.  The 
August 1991 physical evaluation of the veteran, noting a 
vehicle accident occurring in May 1991, also makes no 
reference to active service.  It also provides a basis for 
the conclusion that the veteran's unemployability has no 
association with his active service.  Significantly, prior to 
his accident, the veteran was employed as a painter.  After 
his accident, the veteran failed to resume his normal work 
activities.  Dr. Pike and Dr. Stock make no reference to this 
post-service injury.  By failing to account for such 
evidence, these medical providers demonstrate that their 
opinion was not based upon a comprehensive review and 
consideration of the record, thus clearly undermining their 
medical opinion that the veteran's difficulties are the 
result of his active service.  The veteran's failure to file 
a claim for an acquired psychiatric disability in June 1990 
also does not support the determination that the veteran 
suffered from psychiatric symptoms of service origins.  This 
negative evidence is very significant in this case because it 
is inconsistent with the veteran's later assertions that such 
a disability had been present during his active service or 
within one year of his discharge from active service.  If the 
veteran's psychiatric symptoms were so severe (as claimed by 
both the veteran and his attending physicians), the Board 
finds it incomprehensible that he did he not file a claim for 
a psychiatric disability in June 1990.  His explanation that 
he feared for his security clearance during active service if 
he mentioned such a disability obviously no longer had any 
bearing upon whether he could raise this question in a post 
service claim for benefits.  The VA examination of September 
1990, which makes no reference to a psychiatric disability, 
is likewise negative evidence that supports the denial of the 
veteran's claim.  

The June 1998 medial opinion also supports the denial of 
claim of service connection for an acquired psychiatric 
disability.  The VA physician concludes that the veteran's 
psychiatric disability is the result of an adjustment 
disorder when he left the military and no longer worked.  
That opinion is well supported by a rationale and consistent 
with the correct medical history.  As such, it manifestly is 
entitled to the medical opinions in support of the claim that 
lack a rationale and are inconsistent with the correct 
medical history.  The veteran's use of alcohol and addiction 
to Benzodiazepine is also noted.  Service connection may not 
be granted for alcoholism or drug abuse.  38 U.S.C.A. 
§ 105(a)(West 1991); 38 C.F.R. § 3.301(a)(1999).

Based on the evidence above, the Board concludes that the 
veteran suffers from a psychiatric disability not related to 
his active service.  The veteran's service medical records, 
immediate post-service medical records, the veteran's 
statements regarding his psychiatric disability prior to his 
claim for VA benefits, and the medical opinion of June 1998 
support this determination.  Although the veteran is entitled 
to the benefit of the doubt when the evidence supporting a 
grant of his claim and the evidence supporting a denial of 
his claim are in approximate balance, the benefit of the 
doubt document is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1990).  As stated by 
the Court, where the "preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt doctrine has no application.  Id. at 56.  In this case, 
for the reasons cited above, the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including claimed post-traumatic stress disorder, 
is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

